Title: To Benjamin Franklin from Courtney Melmoth, 22 June 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
London June 22. 1778
A friend of mine going into Holland promises to put this into the Posthouse at the Hague for me. It is to inform you that all my hopes here with regard to fortune are in such Confusion and my Embarrassments so multiplied, it is impossible for me to answer my Wishes in regard to the Money I owe either you or others so soon as I could desire. To say the truth I am at present destitute of all prospect of being as I had a right to expect; owing to a thousand concurrent cross Circumstances. Mrs. Melmoth shares this Anxiety in the keenest degree, more especially because it retards the justice I owe Dr. Franklin. What Course we shall yet take to extricate us from such cruel difficulties is uncertain, but be assur’d Sir the first moment of fair fortune shall be made use of (whether it happens sooner or later) to assure you how much I think myself bound to return you the Sum you entrusted to my Integrity at a time when it was of so essential a Service. In the mean While I hope you will receive the affecting Circumstances of my fortune as an apology for delay, and hold me in your Esteem as heretofore. I am thinking of going into Ireland to deliver some Lectures on Oratory to the young People there, in the hope of its being a little profitable. Adieu Sir, I am, with the greatest truth, and with the best compliments of Mrs. M. Your most obedient Servant
C: Melmoth.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy. / Pres de Paris / En France.
Notation: Melmoth London June 22. 1778.
